Field, J., delivered the opinion of the Court
Terry, C. J., and Burnett, J., concurring.
The plaintiff had judgment, and the defendant appealed, and assigns as error; first, that the findings of the Court are unsupported by the evidence j and, second, that the cause was tried without a jury. The first assignment is abandoned in the brief of appellant; and the second assignment is answered by the fact that a jury was waived by the failure of the defendant to appear at the trial. (Practice Act, § 179.)
Judgment affirmed, with ten per cent, damages on the assessed value of the property.